Rose, J.
(concurring in part and dissenting in part). We respectfully dissent from that part of the majority’s decision reversing the jury’s award of no damages for future pain and suffering.
Plaintiff did not testify to any physical or emotional consequences resulting from her permanent scarring. Further, her own subjective testimony that her left arm is tender and aches under certain circumstances was contradicted by her orthopedic surgeon who read from the office notes of her final examination on January 3, 1997, nine months postaccident, that the metal plate permanently implanted in her left arm was completely nontender to touch. He confirmed that she demonstrated no signs of pain, she was released to full activities without restriction and advised to return only as needed. Over two years later, at the time of trial, she had not returned for any reason. Even without such controverting evidence, the jury was at liberty to discount or reject the testimony of plaintiff (see, People v Rose [Cousins], 215 AD2d 875, 876, lvs denied 86 NY2d 793, 801; Brennan v Bauman & Sons Buses, 107 AD2d 654, 655).
Plaintiffs orthopedic surgeon also testified that he observed *626a bone spur and irregularity on the side of her left elbow where the injury occurred, and he described it as mild posttraumatic arthritis. However, plaintiff had full range of motion and there was no indication that this condition was the underlying cause of the asserted tenderness or aching. Moreover, the surgeon’s opinion that “[t]here is a risk that her arthritis in her elbow joint would get worse over time” failed to quantify the chance of worsening, permitting the jury to consider it a mere possibility.
In our view of this record, the evidence of plaintiffs future pain and suffering does not preponderate so greatly in her favor that the jury could not have reached the verdict it did on any fair interpretation of the evidence (see, Lolik v Big V Supermarkets, 86 NY2d 744, 746; Catabro v Sun Oil Co., 276 AD2d 858). Accordingly, we would affirm the judgment based upon the jury’s verdict in all respects.